DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1 and 3-9 in the reply filed on 8/11/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the container as set forth in claim 1; the sprinkler system as set forth in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "all electrical components" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4-9 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.  It is also unclear what is meant by “all electrical components” since it is referring to components which may not yet be claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wysocki (U.S. Patent Pub. No. 2020/0215135).
Regarding claim 1, Wysocki discloses an apparatus comprising:
a housing capable for containing material (figure 4, reference #305), the housing having a sealable opening and a removable lid for covering the opening (figure 2, reference #250 and 260; figure 5, see top of reference #305 with opening and lid, not labeled; [0031]; [0035]);
a mixing vessel disposed in the housing for containing the material (figure 5, reference #510) and a rotatable impeller operatively connected thereto (figure 1, reference #140; figure 5, reference #505 (mislabeled as reference #510 in figure 5, but paragraph [0034] calls it reference #505));
a container operatively connected to the housing for collecting material ([0031] delivery mechanism to user being container);
a remote start, digital timer control and variable drive control for controlling functions of all electrical components associated with the apparatus (figure 1, reference #100, 170, 180 and 190; figure 3, reference #310, 315, 320 and 325; [0009]; [0010]; [0026]-[0028]; [0033]); and
an electrical motor operatively connected to the remote start, digital timer control and variable drive control and to the rotatable impeller for activation thereof (figure 5, structure in base, not labeled, connected to mixer; [0026]; [0028]).
Regarding claim 7, Wysocki discloses further comprising a temperature gauge proximate the mixing vessel and operatively connected to the remote start, digital timer control and variable drive control to continuously monitor the temperature of the contents of the mixing vessel (figure 1, reference #100 and 130; [0010]; [0026]; [0028]).
Regarding claim 8, Wysocki discloses further comprising a heater/chiller unit operatively connected to the remote start, digital timer control and variable drive control and to the temperature gauge to change the temperature of the contents of the mixing vessel pursuant to temperature readings of the temperature gauge (figure 1, reference #100 and 130; [0006]; [0010]; [0026]; [0028]).
Claim(s) 1, 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanaman et al. (U.S. Patent Pub. No. 2020/0054962).
Regarding claim 1, Vanaman et al. discloses an apparatus comprising:
a housing capable for containing material (figure 3, reference #200 and 219 (jacket and outer wall of vessel 200 being housing); [0067]; [0103]), the housing having a sealable opening and a removable lid for covering the opening (figure 3, see top portion of reference #200 where numeral 200 is pointing with horizontal bar across indicating opening and closing lid for reference #200; figure 3, see all inlets reference #231 and 218a into housing with valves/lids for removable closing and opening inlets ([0105]));
a mixing vessel disposed in the housing for containing the material (figure 3, reference #230) and a rotatable impeller operatively connected thereto (figure 3, reference #210);
a container operatively connected to the housing for collecting material (figure 1, reference #300, 400, 500, 600 or 700; [0071] (series of extraction vessels); [0080]);
a remote start, digital timer control and variable drive control for controlling functions of all electrical components associated with the apparatus (figures 12 and 13, reference #1010; [0051]-[0059]; [0066]); and
an electrical motor operatively connected to the remote start, digital timer control and variable drive control and to the rotatable impeller for activation thereof (figure 3, reference #216; figure 12, reference #1115b with line to reference #1010 indicating operatively connected to control).
Regarding claim 4, Vanaman et al. discloses further comprising a camera operatively connected to the remote start, digital timer control and variable drive control for monitoring extraction operations as they occur ([0057] (“optical sensors, video or imaging”)).
Regarding claim 5, Vanaman et al. discloses further comprising an ultrasonic generator operatively connected to the remote start, digital timer control and variable drive control and to the mixing vessel for introducing vibration to, and increasing agitation of, the contents in the mixing vessel (figure 3, reference #220; figure 12, reference #1115g with line to reference #1010 indicating operatively connected to control; [0064]; [0065]; [0107]).
Regarding claim 7, Vanaman et al. discloses further comprising a temperature gauge proximate the mixing vessel and operatively connected to the remote start, digital timer control and variable drive control to continuously monitor the temperature of the contents of the mixing vessel (figure 12, reference #1020a with line to reference #1010 indicating operatively connected to control; [0048]; [0052]; [0055]).
Regarding claim 8, Vanaman et al. discloses further comprising a heater/chiller unit operatively connected to the remote start, digital timer control and variable drive control and to the temperature gauge to change the temperature of the contents of the mixing vessel pursuant to temperature readings of the temperature gauge (figure 3, reference #219 (heating jacket); figure 12, reference #1115e with line to reference #1010 indicating operatively connected to control; [0048]; [0052]; [0055]; [0067]; [0096]; [0102]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanaman et al. in view of Leo (U.S. Patent Pub. No. 2019/0246591).
Regarding claim 6, Vanaman et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose a sprinkler system.  Leo teaches another cannabis production system (title).  The reference teaches an internal wash down sprinkler system operatively connected to the control ([1731]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the sprinkler system of Leo connected to the mixing vessel of Vanaman et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach cannabis production systems.  One of ordinary skill in the art would be motivated to provide a sprinkler system because it provides a fire protection system that can extinguish dangerous fires (Leo [1731]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanaman et al. in view of Sutariya (U.S. Patent Pub. No. 2017/0356789).
Regarding claim 9, Vanaman et al. discloses all the limitations as set forth above.  While the reference further discloses weight sensors operatively connected to the control and proximate the mixing vessel to monitor the quantity of material ([0052]; [0057]), the reference does not specify that the weight sensors are load cells.  It is well known in the art that there are many types of weight sensors, including piezoelectric load cells (as evidenced by Sutariya [0067]).  Since the instant specification is silent as to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the weight sensors of Vanaman et al. to be piezoelectric load cells, as taught by Sutariya, because selecting one of known designs for a weight sensor would have been considered obvious to one of ordinary skill in the art at the time the invention was filed and because said weight sensor being a piezoelectric load cell would operate equally well as the one disclosed by Vanaman et al., and the addition of two more load cells for more accurate weight measurements of the mixing vessel contents would have been obvious, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774